Ramos Buonomo, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
El apelante, señor Enrique Rodríguez; presentó un escrito de apelación el día 10 de febrero de 1995 ante el Tribunal de Circuito de Apelaciones, solicitando que se revocara la sentencia dictada el día 3 de febrero de 1995 por la Subsección de Distrito, Sala de Isabela (Hon. Samuel Mártir Santiago, J.). Mediante dicha sentencia, se condenó al apelante al pago de una multa de $100.00 por haber infringido la Sección 5-801 de la Ley Núm. 141 de 20 de julio de 1960, según enmendada, conocida como la Ley de Vehículos y Tránsito. 9 L.P.R.A. see. 1041. El apelante fue referido, además, al Programa de Rehabilitación provisto por la Administración de Servicios de Salud Mental y Contra la Adicción y se le suspendió la licencia de conducir por la duración del curso.
Debido a que del escrito de apelación surge que el apelante había hecho una alegación de-culpabilidad, el único recurso que procedía era un certiorari, a ser librado discrecionalmente por el Tribunal y solamente a los fines de examinar las defensas dirigidas a atacar la suficiencia de la acusación y la jurisdicción del tribunal. Pueblo v. Pueblo International, 106 *96D.P.R. 202, 208 (1977).
En vista de lo anterior, este Tribunal, mediante una resolución y orden, declaró sin lugar el recurso de apelación presentado y ordenó al señor Enrique Rodríguez presentar un recurso de certiorari que cumpliera estrictamente con los requisitos establecidos en la Regla 19 del Reglamento del Tribunal de Circuito de Apelaciones.  El señor Enrique Rodríguez tenía hasta el día 6 de marzo de 1995 para cumplir con la orden del Tribunal. Incumplió. .
El señor Enrique Rodríguez no ha perfeccionado su recurso de acuerdo con la ley, por lo que este Tribunal no está en condiciones de entrar en los méritos de este caso. 
En virtud de lo antes expuesto, se desestima el presente recurso.
Lo acordó el Tribunal y certifica la Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIOS 95 DTA 27
1. Véase la Resolución y Orden de 28 de febrero de 1995. Esta resolución y orden fue notificada a las partes por télefono, por telefax y por la vía ordinaria el día 1ro. de marzo de 1995.
2. Además, no surge de los señalamientos de error en el escrito de apelación que el señor Enrique Rodríguez estuviera levantando defensas de índole jurisdiccional. Pueblo v. Pueblo International, supra, a la pág. 209.